RoseNSTeiN, Judge:
When the protests set forth in schedule A, attached hereto and made a part of this decision, were called at a term of court in New York on June 16, 1969, plaintiff moved to suspend them under protest 67/28416.
It appearing that no action had been taken by counsel in protest 67/28416 other than to file a motion for a commission to take the deposition of someone in Pakistan the previous week, that there was no satisfactory showing that counsel would proceed to trial therein, and that the subject protests, which were marked peremptorily, were on the trial calendar for the seventh time, the court, sua sponte, ordered their dismissal. The cases are therefore dismissed.
Judgment will be entered accordingly.